MEMORANDUM **
George Freeman timely appeals1 pro se the district court’s summary judgment of his first amended complaint for damages brought against over thirty defendants pursuant to the Racketeer Influenced and Corrupt Organizations Act of 1970 (“RICO”), 18 U.S.C. §§ 1961, and 42 U.S.C. §§ 1981, 1983, and 1985. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s grant of summary judgment, Botosan v. Paul McNally Realty, 216 F.3d 827, 830 (9th Cir.2000), and we affirm.
Because Freeman did not oppose the summary judgment motion in district court and he did not address the denial of his motion for an extension to file an opposition to defendants’ motions for summary judgment in his opening brief, Freeman waived his challenge to the district court’s order granting summary judgment. See Palmer v. IRS, 116 F.3d 1309, 1312-13 (9th Cir.1997).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. Because the district court did not enter a separate judgment in compliance with Fed. R.Civ.P. 58, the time for appeal never began to run. McCalden v. Cal. Library Ass’n, 955 F.2d 1214, 1218 (9th Cir.1990). Accordingly, Freeman’s notice of appeal is timely.